                                                                         r---·- --------�

                                                                                  FILED
                              UNITED STATES DISTRICT COUR        OCT 11 2018
                            SOUTHERN DISTRICT OF CALIFO   l�ERK. U.S DIS 'RICT COURT
                                                                         sour   RN DISTR1c1 OF CAL
                                                                                                   IFORNIA
                                                                         BY                      !'FPUTY
UNITED STATES OF AMERICA,
                                                       Case No. 17CR1995-MMA


                                      Plaintiff,
                      vs.
                                                       JUDGMENT OF DISMISSAL
JAIME ROSALES-MORA (1),

                                    Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:


      an indictment has been filed in another case against the defendant and the Court has
 D
      granted the motion of the Government for dismissal of this case, without prejudice; or

 D    the Court has dismissed the case for unnecessary delay; or


      the Court has granted the motion of the Government for dismissal, without prejudice; or


 D    the Court has granted the motion of the defendant for a judgment of acquittal; or


 D    a jury has been waived, and the Court has found the defendant not guilty; or


 D    the jury has returned its verdict, finding the defendant not guilty;


      of the offense(s) as charged in the Indictment/Information:

      8:1326 (a) and (b)-Removed Alien Found in the United States (Felony)




 Dated:   10/9/2018
                                                   HONORABLE MICHAEL M. ANELLO
                                                   United States District Judge
